Citation Nr: 0414444	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran had active service from February 1941 to June 
1945.  He died in November 2001.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

In March 2003, VA received an opinion from a private 
physician with the Malacaña Clinic, a copy of a statement 
that the veteran prepared regarding the nature of his 
service, copies of treatment records, and an affidavit from 
the veteran's son.  A Statement of the Case was issued in 
June 2003.  However, the veteran's statement and the opinion 
provided by the private physician were not included or 
discussed in the Statement of the Case.  

The Board points out that the Statement of the Case must 
contain a summary of the evidence in the case relating to the 
issue or issues with which the appellant has expressed 
disagreement.  38 C.F.R. § 19.29(a).  Also, given the 
information contained in the evidence omitted from the 
Statement of the Case, it appears that an opinion based on 
all of the available records should be secured.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide and 
(4) request that the appellant provide 
any evidence in her possession that 
pertains to the claim.  She must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The claims folder should be referred 
to the appropriate VA physician to 
determine whether it is at least as 
likely as not that any of the 
disabilities that caused or contributed 
to the veteran's death were related to 
his military service, or any incident 
therein.  All pertinent symptomatology 
and findings should be reported in 
detail.  A complete rationale must be 
provided for all opinions expressed.  It 
is imperative that the examiner reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
The report should be typed. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the appellant's 
claim of service connection for the cause 
of the veteran's death.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




